Exhibit 10.1




AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND ASSUMPTION OF
OBLIGATIONS




This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of November 13,
2009, by Clear Skies Solar, Inc., a Delaware corporation (“Assignor”), and
Carbon 612 Corporation, a Delaware corporation and a wholly-owned subsidiary of
Assignor (“Assignee”).




WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets set forth on
Schedule A attached hereto (collectively, the “Assets”), and in connection
therewith, Assignee has agreed to assume all of the liabilities of Assignor
relating to the Assets, on the terms and conditions set forth herein.




NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:




Section 1.

Assignment.




1.1.

Assignment of Assets.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the Assets.




1.2

Further Assurances.  Assignor shall from time to time after the date hereof at
the request of Assignee and without further consideration execute and deliver to
Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Transfer and Assumption Agreement, as Assignee shall reasonably request to
evidence more fully the assignment by Assignor to Assignee of the Assets.




Section 2.

Assumption.




2.1

Assumed Liabilities.  As of the date hereof, Assignee hereby assumes and agrees
to pay, perform and discharge, fully and completely, all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Assets
whenever arising, including those set forth on Schedule B attached hereto (the
“Liabilities”).




2.2

Further Assurances.  Assignee shall from time to time after the date hereof at
the request of Assignor and without further consideration execute and deliver to
Assignor such additional instruments of assumption in addition to this Transfer
and Assumption Agreement as Assignor shall reasonably request to evidence more
fully the assumption by Assignee of the Liabilities.




Section 3.

Governing Law.  This Transfer and Assumption Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within that state, except that any
conveyances of leaseholds and real property made herein shall be governed by the
laws of the respective jurisdictions in which such property is located.




[SIGNATURE PAGE FOLLOWS]











--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AGREEMENT OF CONVEYANCE]




IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.




CLEAR SKIES SOLAR, INC.







By: /s/ Ezra Green                           

Name:  Ezra Green

Title: Chairman and Chief Executive Officer







CARBON 612 CORPORATION







By:  /s/ Ezra Green                            

       Name: Ezra Green

       Title: President and Chief Executive Officer











2





